Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 29, 2020 has been entered. Claims 4, 7, 10-11, 13, 17, and 20 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 10-11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Patent No. 5474719) in view of Giller et al. (US 2007/0241482).
Regarding claim 4, Fan discloses, as illustrated in Figs. 1 and 2A, a pseudoplastic material for printing of cantilever-like three-dimensional objects (i.e. this invention provides unique solutions to the above described coating problems by utilizing a viscosity reducible photoformable composition, such as, for example, a heat liquefiable, pseudoplastic, plastic, or a thixotropic photoformable composition in combination with coating techniques designed to take advantage of the flow characteristics of these compositions (col. 5, lines 19-25). In the case of this particular embodiment, the platform 244 supports both the photoformed object 243 (i.e. a three-dimensional object) and the photoformable composition 242 (i.e. the pseudoplastic 
Fan realizes that, for examples, there are organic additives which have been included in photosensitive investment casting pattern compositions in relatively small amounts. These additives improve the stability of the microsphere containing compositions by imparting thixotropic flow behavior characteristics (col. 25, lines 58-63). In detail, Fan explains that, different rheological characteristics of the composition 242, coating application speeds of the doctor blade 241, application temperature conditions, and doctor blade 241 edge shapes play into the actual distance between the applied composition 242” surface plane and the plane described by the doctor blade 241 edge movement (col. 15, lines 14-19). Further, Fan discloses that, these materials (i.e. additives including rheology modifier) are sold as thixotropic agents, however, viscosity tests performed with these agents added to a microsphere containing pattern composition exhibited either pseudoplastic or plastic flow behavior without the characteristic thixotropic loop. Generally these agents are added to compositions at 0.2 to 0.8% 
In the teachings of Fan, the invention relates to methods and apparatus for coating viscosity reducible compositions useful in the formation of solid objects by Solid Imaging means (col. 1, lines 7-9). Fan does not explicitly disclose how much flame retardant (one type of additives) in the composition. However, Fan at least meets 0% flame retardants in the compositions. 
In the same filed of endeavor, three-dimensional objects, Giller discloses that, however, the absorbent action of an absorber may be increased by including additives. For example, additives may be flame retardants based on melamine cyanurate or based on phosphorus, preferably phosphates, phosphites, phosphonites or elemental red phosphorus ([0141]). Other additives may be incorporated into the particulate build materials of the invention, such as inert fillers. In addition, the use of fillers permits, by way of example, alteration of the plastic and physical properties of the objects. In one preferred embodiment, the inventive build material contains from about 1% to about 70% by weight,…, of fillers, based on the total weight of the build material and having a mean particle diameter of about 5 micron to about 100 micron ([0174]).The range of about 1% to about 70% by weight overlaps the claimed range of 0-
Fan discloses that, in the pseudoplastic material the curable oligomer is at least one curable oligomer of a group of oligomers having one ethylenically unsaturated group comprised urethane and the reactive diluent is one of a group of low molecular weight compounds having one functional group reactive with the oligomer in the presence of a curing agent (i.e. examples of suitable monomers which can be used alone or in combination with other monomers…. Also useful are ethylenically unsaturated compounds having a molecular weight of at least 300, e.g. alkylene or ….. Particularly preferred monomers are ethoxylated trimethylolpropane tricrylate, …, urethane diacrylates and methacrylates and oligomers thereof, (col. 28, lines 8-57)). Fan discloses that, in the pseudoplastic material the curing agent is a photo initiator of an alpha cleavage type absorbing light between about 230 and 420 nm (i.e. an example of a thixotropic photosensitive composition is a mixture of V-Pyrol and urethanediacrylate with 2% Irgacure 651 (i.e. a curing agent) (col. 25, lines 42-45); it is understandable that Irgacure 651 is a photoinitiator of an alpha cleavage type absorbing light; the surface of the coated composition was exposed from the top with the substantially collimated light of a filtered (330-360 nm) 200 w high pressure mercury arc lamp for one minute through a circular aperture (col. 23, lines 50-53); it is noted that the filtered 330-360 nm light is in the range of 230-420 nm light). 

	Fan discloses that, in the pseudoplastic material a first viscosity of the material before extrusion is in an range of about 120,000 mPas (1200 poise) to about 500,000 mPas (5000 poise) at atmospheric pressure and a second viscosity of the material when a force is applied is in a range of about 250 mPas (1.2 poise) to 700 mPas (7 poise) (i.e. the above elements were combined and osterized for two minutes. This material was tested on a Haake CV-100 rotational viscometer to determine the viscosity and yield stress with the following results: a first viscosity of the material before extrusion (with stress rate at 0.3/s) is 4600 poise (in the range of 1200 poise to 5000 poise) and a second viscosity of the material when a force is 
	Regarding claim 7, Fan discloses that, the pseudoplastic material further includes one performance additive selected from the group consisting of pigments (i.e. other components may also be present in the photohardenable compositions, e.g., pigments (col. 29, lines 36-37)).
Regarding claims 10-11, Giller discloses that, however, the absorbent action of an absorber may be increased by including additives. For example, additives be flame retardants based on melamine cyanurate or based on phosphorus, preferably phosphates, phosphites, phosphonites or elemental red phosphorus ([0141]). The absorber present in the build material preferably includes a principal component of carbon black or copper hydroxide phosphate (CHP), or chalk, animal charcoal, carbon fibers, graphite, flame retardants, or inference pigments ([0143]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to incorporate the teachings of Giller to have that the flame retardant includes phosphorous and oligomeric phosphate ester. Doing so would be possible to provide improved materials suitable for 3D printing.
Regarding claim 13, Fan discloses that, in the pseudoplastic material the curable oligomer is at least one curable oligomer of a group of oligomers having one ethylenically unsaturated group comprised urethane and the reactive diluent is one of a group of low molecular weight compounds having one functional group reactive with the oligomer in the presence of a curing agent (i.e. examples of suitable monomers which can be used alone or in combination with other monomers…. Also useful are ethylenically unsaturated compounds 
Regarding claim 17, Fan discloses that, in the pseudoplastic material the curing agent is one of 1-hydroxy-cyclohexyl-phenylketone (i.e. examples of photoinitiators which are useful in the present invention includes,…, 1-hydroxylcyclohexyl phenol ketone, …, col. 28, lines 58-67).
Regarding claim 20, Fan disclose the pseudoplastic material including additives or fillers. However, Fan does not explicitly disclose that the filler includes glass beads or glass fibers. Giller discloses that, the particulate build material may include an inert reinforcing fiber (i.e. a filler). The reinforcing fiber may include at least one of the following materials: … fiberglass… ([0177]). Thus, Giller discloses that, in the pseudoplastic material the filler includes glass beads or glass fibers. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan to incorporate the .
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Griller does not teach to use fumed silica as rheology modifier and does not even disclose any pseudoplastic materials that have a substantially lower viscosity under pressure and does not teach the flame retardants would work in a pseudoplastic material, they are not persuasive. 
First, Fan already discloses that, in the pseudoplastic material a first viscosity of the material before extrusion is in an range of about 120,000 mPas (1200 poise) to about 500,000 mPas (5000 poise) at atmospheric pressure and a second viscosity of the material when a force is applied is in a range of about 250 mPas (1.2 poise) to 700 mPas (7 poise) (i.e. the above elements were combined and osterized for two minutes. This material was tested on a Haake CV-100 rotational viscometer to determine the viscosity and yield stress with the following results: a first viscosity of the material before extrusion (with stress rate at 0.3/s) is 4600 poise (in the range of 1200 poise to 5000 poise) and a second viscosity of the material when a force is applied (with stress rate at 3000/s) is 9 poise (overlapping 1.2 poise to 7 poise) (col. 24, lines 48-59)). However, Fan does not explicitly disclose the rheology modifier is fumed silica.
Second, Giller discloses that, typical inorganic fillers (e.g. rheology modifiers) suitable for forming the core of the coated particle include metallic oxides such as titanium dioxide,…, silica . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHIBIN LIANG/Examiner, Art Unit 1741



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742